Amalia Rodriguez-Mendoza
     Travis County District Clerk
     Travis County Courthouse Complex
     P.O. Box 1748
     Austin, Texas 78767


January 13, 2015                         03-14-00749-CV

Mr. Jeffrey D. Kyle
Third Court of Appeals
P.O. BOX 12547
Austin, Texas 78711-2547

Dear Mr. Kyle;

Re: D-1-GN-13-002198

A clerk’s record in cause number D-1-GN-13-002198 THE UNIVERSITY OF TEXAS AT AUSTIN
VS WILLIAM A. BELLINGHAUSEN, JR., was due in your office on DECEMBER 5, 2014 and
payment has not yet been received in this office.

If you have any question please contact me at (512) 854-5880.


Thank you,

Sincerely,

Patsy Ybarra
Deputy Court Clerk,
(512) 854-5880

cc: Court file




  Administrative Offices   Civil and Family Division      Criminal Division     Jury Office
     (512) 854-9457             (512) 854-9457              (512) 854-9420    (512) 854-9669
     fax: 854-4744              fax: 854-9549               fax: 854-4566     fax: 854-4457